

NINTH AMENDMENT TO CREDIT AGREEMENT


THIS NINTH AMENDMENT TO CREDIT AGREEMENT is entered into as of May 26, 2017
among COLUMBIA SPORTSWEAR COMPANY, an Oregon corporation (“Borrower”), WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a Lender, and
BANK OF AMERICA, N.A., as a Lender.
RECITALS
Borrower, Administrative Agent and Lenders are parties to that certain Credit
Agreement dated June 15, 2010 (as previously amended, the “Credit Agreement”)
and desire to amend the Credit Agreement. All capitalized terms used herein and
not otherwise defined herein shall have the meaning attributed to them in the
Credit Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and promises of the
parties contained herein, Borrower, Administrative Agent and Lenders hereby
agree as follows:
1.    Section 1.1. The following defined terms in Section 1.1 of the Credit
Agreement are amended in their entirety to read as follows:
“Applicable Rate” means, at any date, the lesser of (a) the Highest Lawful Rate
or (b) the following: (i) with respect to each Base Rate Loan, a per annum rate
equal to the Base Rate in effect on such date; and (ii) with respect to each
LIBOR Loan, a per annum rate equal to the sum of (A) the greater of LIBOR or
zero percent (0.0%), plus (B) the applicable LIBOR Margin, as determined on the
second Business Day prior to the first day of the applicable Interest Period.
“Base Rate” means, for any day, an interest rate per annum equal to the rate
determined by Administrative Agent to be equal to the LIBOR Margin plus the
greater of Daily One Month LIBOR or zero percent (0.0%); provided that if any
circumstance described in Section 3.2 or Section 3.3 exists, “Base Rate” means
an interest rate per annum equal to the Base Rate Margin plus the higher of
(a) the rate of interest most recently announced by Wells Fargo at its principal
office as its prime rate, with any change in the prime rate to be effective as
of the day such change is announced by Wells Fargo and with the understanding
that the prime rate is one of Wells Fargo’s base rates used to price some loans
and may not be the lowest rate at which Wells Fargo makes any loan, and is
evidenced by the recording thereof in such internal publication or publications
as Wells Fargo may designate or (b) the Federal Funds Rate plus 150 basis
points.
“Maturity Date” means July 1, 2021.


    

--------------------------------------------------------------------------------




“Revolving Loan Commitment” means, as to any Lender and during any period, the
amount set forth under Lender’s name for such period on Schedule IA, as such
amount may be reduced from time to time pursuant to this Agreement or as such
amount may be adjusted pursuant to Section 11.5(c).
2.    Schedule I. Schedule I is hereby amended to delete the portion entitled
“Revolving Loan Commitments Totaling $125,000,000.”
3.    Schedule IA. The Schedule IA attached hereto is hereby added to the
Agreement.
4.    Schedule II. For each Pricing Level set forth below, the column entitled
“Commitment Fee” on Schedule II is hereby amended as of April 1, 2017 in its
entirety to read as follows:
Pricing Level
Commitment Fee
Level I
27
Level II
22
Level III
17
Level IV
12

5.    Ratification. Except as otherwise provided in this Ninth Amendment, all of
the provisions of the Credit Agreement are hereby ratified and confirmed and
shall remain in full force and effect.
6.    One Agreement. The Credit Agreement, as modified by the provisions of this
Ninth Amendment, shall be construed as one agreement.
7.    Conditions to Effectiveness. This Ninth Amendment shall be effective upon
the execution and delivery by the parties to this Ninth Amendment and the
Guarantor’s execution and delivery of the Consent and Acknowledgment set forth
below.
8.    Counterparts. This Ninth Amendment may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page of this Ninth
Amendment by fax or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Ninth Amendment.


    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Ninth Amendment to Credit Agreement has been duly
executed and delivered as of the date first written above.

BORROWER:
COLUMBIA SPORTSWEAR COMPANY 


By: /S/ THOMAS B. CUSICK      
Title: Executive Vice President of Finance
         and CFO






ADMINISTRATIVE AGENT and LENDER:
WELLS FARGO BANK, NATIONAL ASSOCIATION 





By: /S/ JAMES L. FRANZEN       
       James L. Franzen,
       Senior Vice President


LENDER:
BANK OF AMERICA, N.A. 



By: /S/ MICHAEL SNOOK          
      Michael Snook,  
      Senior Vice President









    

--------------------------------------------------------------------------------




SCHEDULE IA
Commitments
Period
Total Commitments
Wells Fargo Bank, National Association Revolving Loan Commitment (68.0%)
Bank of America, N.A. Revolving Loan Commitment (32.0%)
December - May
$50,000,000
$34,000,000
$16,000,000
June
$75,000,000
$51,000,000
$24,000,000
July
$125,000,000
$85,000,000
$40,000,000
August
$200,000,000
$136,000,000
$64,000,000
September
$225,000,000
$153,000,000
$72,000,000
October
$200,000,000
$136,000,000
$64,000,000
November
$75,000,000
$51,000,000
$24,000,000



    

--------------------------------------------------------------------------------






CONSENT AND ACKNOWLEDGMENT OF GUARANTOR


Columbia Brands USA, LLC hereby (a) acknowledges receipt of a copy of the
foregoing Ninth Amendment to Credit Agreement and consents to the modification
of the Credit Agreement contained therein, (b)  reaffirms its obligations and
waivers under its Continuing Guaranty dated as of June 15, 2010 and
(c) acknowledges that its obligations under its Continuing Guaranty are legal,
valid and binding obligations enforceable in accordance with their terms and
that it has no defense, offset, claim or counterclaim with respect to any of its
obligations thereunder.


IN WITNESS WHEREOF, Columbia Brands USA, LLC has duly executed and delivered
this Consent and Acknowledgment as of May 26, 2017.


GUARANTOR:


COLUMBIA BRANDS USA, LLC 





By: /S/ THOMAS B. CUSICK      
Title: Executive Vice President and CFO







    